



COURT OF APPEAL FOR ONTARIO

CITATION: Murray v. Ceruti, 2014 ONCA 679

DATE: 20141002

DOCKET: C58592

Simmons, Rouleau and Hourigan JJ.A.

BETWEEN

Jennifer Lynn Murray

Applicant (Respondent)

and

Joseph Anthony Ceruti

Respondent (Appellant)

Gary S. Joseph and Ryan M. Kniznik, for the appellant

Cynthia Mancia, for the respondent

Heard: September 16, 2014

On appeal from the order of Justice Terrence L.J. Patterson
    of the Superior Court of Justice, dated March 19, 2014.

By the Court:

[1]

The appellant brought a motion to stay family law proceedings on the
    ground that Ontario lacks jurisdiction and, in any event, the State of Indiana
    was the more appropriate forum. The motion judge denied that motion.

[2]

The appellant appeals the dismissal of his stay motion, submitting that
    the motion judge erred in law in holding that Ontario has jurisdiction over the
    custody and access issues in the matter, or, in failing to decline
    jurisdiction.

[3]

For the reasons that follow, the appeal is dismissed.

Background

[4]

The respondent, a Canadian citizen, moved from Ontario to Indiana to
    live with the appellant, an American citizen, on March 2, 2013. She became
    pregnant in April 2013 and the couple was married on May 8, 2013.

[5]

On June 18, 2013, the parties separated and the appellant served the
    respondent with a petition for divorce and other relief, none of which related
    to the parties unborn child. On that same day, the respondent moved back to
    Ontario.

[6]

The respondents Indiana counsel entered a notice of appearance in the
    Indiana proceeding on July 5, 2013.

[7]

On August 1, 2013, the appellant sought an order in the Indiana
    proceeding for sole custody of the child upon the childs birth.

[8]

On August 28, 2013, the respondents Indiana counsel filed a petition to
    annul the marriage. No relief was sought in that petition with respect to the
    unborn child.

[9]

The parties appeared at a court ordered mediation in Indiana on
    September 20, 2013. The mediation was not successful.

[10]

On
    Friday, October 18, 2013, the appellants Indiana counsel withdrew from the
    record. On the following Monday, there was a hearing before Judge  Pratt of the
    Allen Superior Court in the State of Indiana, on the appellants motion to
    preserve and retain jurisdiction, for final orders pertaining to custody and
    child support, and the appointment of a Guardian
ad Litem
. The
    respondent participated in part of the hearing, without counsel, via telephone
    from Ontario. She sought an adjournment but it was refused. She maintains that
    she did not fully understand what was happening.

[11]

The
    respondent had previously consulted with Ontario lawyers and understood that
    custody could not be addressed until the child was born.

[12]

On
    December 2, 2013, Judge Pratt ruled that the Indiana court has jurisdiction
    over the issue of custody of the unborn child. Judge Pratt ordered that the
    appellant have full and co-equal parenting time rights with the child when
    born.

[13]

The
    parties child was born in Ontario on December 11, 2013. On December 20, 2013,
    the respondent brought an
ex parte
motion
in
the Superior Court
    in Windsor, Ontario, seeking temporary custody. The court granted an order directing
    that the child reside with her mother in Windsor, Ontario and not be removed
    from the province on an interim basis. On January 21, 2014, the respondent
    filed an application in the Superior Court seeking custody of the child.

[14]

On
    January 22, 2014, the appellant brought a motion to set aside the
ex parte
order and to stay the respondents application. The motion judge denied the
    motion for a stay, finding that Ontario has jurisdiction over custody and
    access of the child.

[15]

In
    so ruling, the motion judge held that the child was not habitually resident in
    Ontario under s. 22(2) of the
Childrens Law Reform Act
, R.S.O. 1990,
    c. C-12 (the 
CLRA
).
However, he concluded that the factors in
    s. 22(1)(b) of the
CLRA
were all satisfied, permitting Ontario to
    exercise jurisdiction. In particular, the motion judge found:

·

that the child was physically present in Ontario at the
    commencement of the application;

·

that substantial evidence concerning the best interests of the
    child was available in Ontario;

·

that no application for custody of or access to the child was
    pending before an extra-provincial tribunal in another place where the child
    was habitually resident  rather, that was a matter he had under consideration;

·

that no extra-provincial order in respect of custody or access to
    the child had been recognized by a court in Ontario;

·

that the child had only resided in Ontario and therefore had a
    real and substantial connection with Ontario; and

·

that as the respondent had resided in Indiana for less than 100
    days and was then living in Ontario, and as the child had spent her entire life
    in Ontario, on the balance of convenience, it was appropriate for jurisdiction
    to be exercised in Ontario.

[16]

In
    addition, the motion judge considered s. 41(1) of
the
CLRA
and concluded that an Ontario court was not required
    to recognize the order made by the Indiana court on December 2, 2013. Among
    other things, he was satisfied that, as the child was unborn when the order was
    made and as the child had never been present in or resided in Indiana, the
    Indiana court would not have had jurisdiction in accordance with s. 22 of the
CLRA
to make the December 2, 20213 order had it been a court in Ontario.


[17]

The motion judge also found that,
while the
    respondent had attorned to the jurisdiction of the Indiana court for the
    purpose of equalization of assets and other claims related to divorce, she had
    not attorned in relation to the issues of custody and access.

[18]

In
    addition to submitting that the motion judge erred in these determinations, the
    appellant seeks to adduce fresh evidence on appeal regarding the steps taken in
    the Indiana proceeding
following the dismissal
    of the appellants stay motion in Ontario
.

[19]

The
    fresh evidence explains that on July 10, 2014, Judge Pratt released a
    Determination of Child Custody Jurisdiction and Decree of Dissolution of
    Marriage, in which he concluded that the Indiana court has jurisdiction over
    the child custody issue and granted the appellant full custody of the child. In
    his decision, Judge Pratt stated that he had been informed by Canadian counsel
    that the order of the Ontario motion judge dismissing the appellants stay
    motion was stayed pending appeal. In fact, no such stay was ever ordered.

Positions of the Parties

[20]

The
    appellant submits that the motion judge made five errors in law:

(i)       he
    misapplied the test for jurisdiction under s. 22                       of the
CLRA
;

(ii)      he
    made an order that was contrary to the objectives set out s. 19 of the
CLRA
;

(iii)      he
    failed to decline jurisdiction under s. 25 of the
CLRA
and provided no
    reasons for doing so;

(iv)     he
    incorrectly held that the respondent had not attorned to the jurisdiction of
    the Indiana Court with regard to custody and access issues; and

(v)      he
    failed to order a trial of an issue involving conflicting evidence.

[21]

The
    respondent submits that the motion judge was alive to the scope of the
    jurisdictional issues and founded his decision on a correct application of the
    facts and the law. Therefore, the respondents position is that there is no
    basis for appellate intervention.

Analysis


(i)

Jurisdiction under s. 22

[22]

Section
    22(1) of the CLRA provides that the court shall only exercise its jurisdiction
    to make a custody or access order where the child is habitually resident in
    Ontario at the commencement of the application, or, if that condition is not
    met, where the criteria set out in s. 22(1)(b) of the CLRA are satisfied:

22. (1) A court shall only exercise its jurisdiction to make an
    order for custody of or access to a child where,

(a) the child is habitually resident in Ontario at the
    commencement of the application for the order;

(b) although the child is not habitually resident in
    Ontario, the court is satisfied,

(i) that the child is physically
    present in Ontario at the commencement of the application for the order,

(ii) that substantial evidence
    concerning the best interests of the child is available in Ontario,

(iii) that no application for
    custody of or access to the child is pending before an extra- provincial
    tribunal in another place where the child is habitually resident,

(iv) that no extra-provincial
    order in respect of custody of or access to the child has been recognized by a
    court in Ontario,

(v) that the child has a real and
    substantial connection with Ontario, and

(vi) that, on the balance of
    convenience, it is appropriate for jurisdiction to be exercised in Ontario.



[23]

The
    motion judges finding that the child was not habitually resident in Ontario at
    the commencement of the respondents application is not in dispute. Rather, the
    appellant takes issue with the motion judges assessment of the criteria in s.
    22 (1)(b) of the
CLRA.


[24]

As
    a starting point, the motion judge correctly determined that the only way the
    Superior Court could exercise jurisdiction was if all the criteria in s.
    22(1)(b) were met:
Turner v. Vian (2002)
, 26 R.F.L. (5th) 440 , at
    para. 9 (Ont. C.A.). The motion judge found that they were.  However, the
    appellant submits that the motion judge erred in two parts of the test.

[25]

First,
    with regard to s. 22(1)(b)(ii), the appellant argues that, while there is some
    evidence in Ontario pertaining to the best interests of the child, there is
    substantial evidence in Indiana regarding the appellants involvement in the
    community, his desire to be a parent, and the support system available for the
    child.

[26]

We
    see no merit in this submission. The respondent could make an equally
    compelling argument regarding the availability of evidence in Ontario regarding
    her ties to the community and her plans to parent the child.  It is also
    important to remember that the child was just over two months old at the time
    of the hearing of the motion and had only ever lived in Ontario. Therefore,
    this case is distinguishable from many others where the child is older and
    there is a body of evidence developed in another jurisdiction, such as school
    and health records.

[27]

We
    conclude that the motion judge committed no error in finding that there is
    substantial evidence
concerning the best interests of the
    child available in Ontario. The existence of substantial evidence in Indiana is
    not incompatible with the existence of substantial evidence in Ontario.

[28]

The
    second alleged error is in the balance of convenience analysis mandated by s.
    22(1)(b)(vi). The appellant submits that where the independent evidence that
    will be of greatest assistance to the court is in another jurisdiction, the
    balance of convenience favours that jurisdiction:
Nordin
v.
Nordin
(2001),
17 R.F.L. (5th) 119
, at para. 14 (Ont.
    S.C.). This is simply a recasting of the appellants argument that Indiana has
    more helpful evidence. As discussed above, Indiana does not enjoy an advantage
    in terms of available evidence.

[29]

As
    for the appellants argument that the parties anticipated that the child would
    be born and raised in Indiana, in
Dovigi v. Razi
, 2012 ONCA 361, 110
    O.R. (3d) 593, at para. 23, this court held that the motion judge erred by
    taking jurisdiction "[t]o protect the expectation that [the child] would
    be parented in Ontario". In that case, the pregnant mother had returned to
    the United States prior to the birth of her child. This court declined
    jurisdiction in favour of California as it was for the court with jurisdiction
    to decide where it is in the best interests of the child to be parented.

[30]

Therefore,
    in our view, the appellant has failed to establish that the motion judge erred
    in his s. 22 analysis.


(ii)

Order contrary
    to s. 19

[31]

The
    appellant submits that the motion judges order is contrary to the policy
    objectives of the custody, access and guardianship sections of the
CLRA
enumerated in s. 19 of the Act. Specifically, the appellant argues that the
    order is inconsistent with the objectives of avoidance of forum shopping and
    the concurrent exercise of jurisdiction.

[32]

This
    was not a case of forum shopping. The respondent had a very short-term
    residence in the United States.  She had no family in Indiana, no employment
    and no legal status to remain there on the dissolution of her marriage. It is
    hardly surprising that, in these circumstances, she would choose to return home
    to Canada.

[33]

While
    it is unfortunate that parallel proceedings are extant on both sides of the
    border
,
it is not incumbent upon a Canadian court to decline
    jurisdiction to avoid this result.  The policy objectives identified in s. 19
    inform the consideration of the issues in that part of the CLRA, but they do
    not override the jurisdictional test set out in s. 22.

[34]

Further,
    the motion judges endorsement makes clear that he was mindful of the policy
    objectives of the CLRA, including the concerns raised by the appellant.
    Specifically, he was aware of the order of the Indiana court and correctly
    noted that the s. 41 criteria requiring recognition of that order had not been
    satisfied as the child was unborn when it was made and had never been
    habitually resident nor physically present in Indiana.


(iii)

Failure to
    decline jurisdiction under s. 25

[35]

The
    appellant submits that the motion judge erred in failing to conduct an analysis
    under s. 25 of the
CLRA
to determine if Ontario should decline
    jurisdiction.

[36]

In
    our view, it is clear from the endorsement that the motion judge was alive to
    the central issues of whether Ontario has jurisdiction and whether Ontario or
    Indiana should exercise jurisdiction. He conducted a thorough analysis on the
    point and reached a conclusion that was open to him to make.

[37]

The
    failure to avert specifically to s. 25 in these circumstances was not an error.

(iv)

Attornment

[38]

The
    motion judge found that, while the respondent attorned to the jurisdiction of
    the Indiana court for the purpose of equalization of assets and other claims
    related to divorce, she did not attorn in relation to the issues of custody and
    access.

[39]

In
    our view, the correctness of the motion judges ruling on attornment need not
    be decided. There is disagreement as to what precisely occurred in the Indiana
    proceedings and whether the respondents attendance by telephone for some part
    of the proceedings in the circumstances of this case amounts to attornment. It
    is also not clear what effect attorning to a proceeding involving an unborn
    child will have on a later custody proceeding after the birth of the child.
    Further, the respondent has not provided any authority suggesting that a party
    can attorn to only part of a proceeding.

[40]

However,
    assuming without deciding that the respondent did attorn, it is important to
    have regard to the role of attornment in a jurisdictional analysis under the
CLRA
.
    Attornment is not referenced in the CLRA. At most, it is a factor to be
    considered in the analysis mandated by s. 22(1)(b), and in the analysis of
    whether to decline jurisdiction under s. 25. On the facts of this case, it is
    not dispositive of either issue.

[41]

Even
    assuming that the motion judge erred in finding that the respondent did not
    attorn to the jurisdiction of the Indiana court, we are not satisfied that this
    amounted to a material error that affected his s. 22 analysis or his decision
    not to decline jurisdiction.
There was ample
    evidence to support a finding that Ontario is the more convenient forum,
    including, that the child was born in Ontario, the child has only resided in
    Ontario, and the mother has lived most of her life in Ontario and has property
    and family in Ontario. Moreover, as the child had never been present or
    resident in Indiana, the December 2, 2013 Indiana order was not an order
    Ontario courts were obliged to recognize.

(v)     Failure to order the
    trial of an issue

[42]

The
    appellant submits that the motion judge erred in failing to order a trial of an
    issue.  We disagree. We note first that neither party requested a trial of an
    issue. While it was open to the motion judge to order a trial, he was not
    required to do so in the circumstances of this case. The credibility issue
    related to whether the respondent had attorned to the jurisdiction of the
    Indiana court. As noted above, this issue was not determinative of the primary
    issue of which court should take jurisdiction.

(vi)    The Fresh Evidence

[43]

In
    our view, the fresh evidence should not be be admitted. It is largely
    information as to what occurred following the motion judges order. In any
    event, it would not have any effect on the outcome.

[44]

The
    July 2014 order of the Indiana order was made following the March 2014 order of
    the Ontario court, in which the motion judge held that Ontario has jurisdiction
    and declined the appellants motion to stay the Ontario proceeding. Contrary to
    what the Indiana judge was told before making the July 2014 order, the December
    2013 and February 2014 Ontario orders were not stayed at the time, but rather
    were in full force and effect.
[1]
The fact that an Indiana court has chosen to proceed in the face of a valid
    Ontario order would not alter the validity of the motion judges decision. 
    Moreover, as we have said, the Indiana orders are not orders that an Ontario
    court is obliged to recognize under s. 41 of the CLRA. The child was never
    present or resident in Indiana.

Disposition

[45]

For
    the foregoing reasons, we dismiss the appeal.

[46]

The
    respondent, as the successful party, is entitled to her costs. She seeks the
    sum of $13,400, all inclusive, which is entirely reasonable. We order that the
    appellant pay the respondent costs of $13,400, inclusive of all fees,
    disbursements and H.S.T.

Released: October 2, 2014 J.S. 

Janet
    Simmons J.A.

Paul
    Rouleau J.A.

C.
    William Hourigan J.A.





[1]

A stay of the December 2013 Ontario order expired by its terms
    when the motion judge rendered his decision. The appellant did not obtain a
    stay of the motion judges order pending appeal.


